Name: Council Regulation (EEC) No 726/79 of 9 April 1979 fixing the maximum amount of aid to be made available pursuant to Council Regulation (EEC) No 1302/78 on the granting of financial support for projects to exploit alternative energy sources
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 93/2 Official Journal of the European Communities 12 . 4 . 79 COUNCIL REGULATION (EEC) No 726/79 of 9 April 1979 fixing the maximum amount of aid to be made available pursuant to Council Regulation (EEC) No 1302/78 on the granting of financial support for projects to exploit alternative energy sources HAS ADOPTED THIS REGULATION : Sole Article 1 . The maximum amount of aid to be granted pursuant to Regulation (EEC) No 1302/78 is fixed at 95 million European units of account for the whole of the five-year programme. 2. The following maxima are established for the following sectors : (million EUA) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to Council Regulation (EEC) No 1302/78 of 12 June 1978 on the granting of financial support for projects to exploit alternative energy sources ('), and in particular Article 1 1 thereof, Having regard to the proposal from the Commission, Whereas in order to ensure the entry into force of the abovementioned Regulation it is necessary for the Council to fix by unanimity the maximum amount of aid to be made available ; Whereas it is necessary to fix a maximum for each of the various sectors and to make provision for these amounts to be varied within the overall maximum ; Whereas the Commission has presented to the Council estimates of the expenditure to be envisaged for the whole of the five-year programme and for the various sectors,  liquefaction and gasification of solid fuels : 50  exploitation of geothermal fields : 22-5  exploitation of solar energy : 22-5 The Commission may, within the limit of 95 million European units of account, modify this distribution by up to 10 % of any of the sectoral amounts . The Council acting by unanimity may modify the distribu ­ tion by an amount in excess of 10 % of any of the sectoral amounts . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 9 April 1979 . For the Council The President M. d'ORNANO ( i ) OJ No L 158 , 16 . 6 . 1978 , p. 3 .